Citation Nr: 1419837	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958, from January 1959 to December 1962, and from January 1964 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In a July 2011 decision, the Board denied reopening the Veteran's claim of entitlement to service connection for esophageal stricture, denied service connection for lung cancer, denied service connection for prostate cancer and remanded a claim of entitlement to service connection for thyroid cancer.  The Veteran appealed the denials to the United States Court of Veterans Claims (Court) and in a September 2013 Order, the Court remanded the claims to the Board for compliance with a Joint Motion for Remand.

In March 2013, the Board again remanded the Veteran's claim of entitlement to service connection for thyroid cancer.

When the case was most recently before the Board in March 2014, the three issues listed on the title page of this Remand were remanded for additional development.  Additionally, in March 2014, the Board reopened the Veteran's claim of entitlement to service connection for esophageal stricture, granted service connection for lung cancer, and denied service connection for thyroid cancer.  

This appeal was processed using the VBMS Virtual VA paperless claims processing systems.  Accordingly, future adjudication of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In this case, the Board's March 2014 remand instructed the AOJ to undertake certain development action, including obtaining and associating with the claims file the Veteran's VA treatment records from the VA Medical Center in Little Rock, Arkansas, for the time period from August 2013 to the present, scheduling a VA examination for the purpose of determining the nature and etiology of the Veteran's esophageal stricture, scheduling a VA examination for the purpose of determining the nature and etiology of any current prostate disability, and issuing a statement of the case on the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

As none of the above requested actions were accomplished, the AOJ did not substantially comply with the March 2014 remand directives.  As such a remand is required.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file or electronic files all outstanding VA treatment records from the VA Medical Center in Little Rock, Arkansas and any associated outpatient clinic dated from August 2013 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his esophageal stricture.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should review the service treatment records, VA treatment records, and the Veteran's lay testimony pertaining to his symptoms during and after service, and consider the Veteran's presumed in-service exposure to herbicides.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's esophageal stricture is related to active duty, to include exposure to herbicides.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any prostate condition diagnosed during the pendency of the appeal.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should clearly state all diagnoses rendered in connection with a prostate condition.  The examiner should review the record, to include the service treatment records, VA treatment records, private treatment records, and the Veteran's lay testimony.  If the examiner does not find the evidence establishes a diagnosis of prostate cancer, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any prostate condition diagnosed during the pendency of the appeal is related to active duty, to include the Veteran's presumed exposure to herbicides.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5. Issue a statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran and his representative should be advised of the time period in which to perfect an appeal of the issue.  Only if an appeal as to such issue is perfected within the applicable time period should such issue be returned to the Board for appellate review.

6. Thereafter, re-adjudicate the claims of entitlement to service connection for esophageal stricture and prostate cancer.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



